89 S.E.2d 746 (1955)
243 N.C. 70
In the Matter of George W. EDWARDS, General Guardian of Martha Exum, an Incompetent.
No. 309.
Supreme Court of North Carolina.
November 2, 1955.
*747 K. A. Pittman, Snow Hill, for petitioner appellant.
Jones, Reed & Griffin, Kinston, for respondents appellees.
PER CURIAM.
Petitioner appellant in brief filed in this Court aptly states that "the guardian is not asking the court for authority to sell, mortgage, or lease his ward's property, matters cognizable under the statutes set out in the demurrer. He is asking the court to approve a proposed division or partition of properties in which his ward has an interest, or a determination by the court of her rights therein." In this connection it may be said that in this jurisdiction the court has complete supervision and direction of all matters and things affecting the estates of incompetents. See G.S. § 33-20. Reynolds v. Reynolds, 208 N.C. 578, 182 S.E. 341; Latta v. Trustees of the General Assembly of the Presbyterian Church U. S., 213 N.C. 462, 196 S.E. 862; Johnson v. Pilot Life Ins. Co., 217 N.C. 139, 7 S.E.2d 475, 128 A.L.R. 1375. Hence the petition is well founded, and demurrer is not well takenand the ruling in respect thereto must be reversed.
It may not be amiss to say that the court may properly appoint a special master to investigate, and find and report the facts to the end that the court may be fully advised and make such order as is fair, just and equitable in the premises.
Reversed.